eo won DO An FP WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ZL

 

 

 

 

 

 

 

 

 

“FILED
————_ RECEIVED
ENTERED ———__. SERVED ON
COUNSEL/PARTIES OF RECORD
MAR 19 AOC
LH
CLERK US DISTRICT
By DISTRICT OF NEVADA
- 7_) DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-262-GMN-DJA
Plaintiff, Preliminary Order of Forfeiture
Vv.
JAIME MENDOZA,

Defendant.

 

This Court finds Jaime Mendoza pled guilty to Count One of a One-Count Criminal
Indictment charging him with possession of child pornography in violation of 18 U.S.C. §
2252A(a)(5)(B). Criminal Indictment, ECF No. 1; Plea Agreement, ECF No. __; Change of
Plea, ECF No. __.

This Court finds Jaime Mendoza agreed to the forfeiture of the property set forth in

the Plea Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal

| Indictment. Criminal Indictment, ECF No. 1; Bill of Particulars, ECF No. __; Plea

Agreement, ECF No. __; Change of Plea, ECF No. __.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement,
the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment and the
offense to which Jaime Mendoza pled guilty.

The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
‘any book, magazine, periodical, film, videotape, or other matter which contains any such

visual depiction, which was produced, transported, mailed, shipped or received in violation

of 18 U.S.C. § 2252A(a)(5)(B) and (2) any property, real or personal, used or intended to be

 

 
oo oe HN Do OT PR &DW NH eS

bd dO HO KH KH HD DN DN NYO KH KH HF FE Se FeO Se Se ee
ao nN ON NH BP wD NSU lUOlUlUlClCUCOUCOClCOWOCUlUNGS UNUM CUB UBOUND

 

 

petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED Mech LF, 2020.

  
  

 

A 7 GtOuIA WM. NAVARRO

 
oO ON Dn HH PF WD LDP

Bh bo BN HNO NO KH KO KH HO RR Ke HF ROO ee ROO Ree ee
ao nN ON ON ULB UBDOlULULNGDUlUlUMmrElUDlUmUCCCO OD TONDO ON Geel i

 

 

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

March 13, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
